 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   LOUIS CASTELLON, et al.,                               Case No.: 1:19-cv-00918 DAD JLT
12                  Plaintiffs,                             ORDER GRANTING IN PART STIPULATION
                                                            FOR AN EXTENSION OF TIME TO FILE
13          v.                                              MOTION TO STRIKE
                                                            (Doc. 14)
14   MRC GLOBAL,
15                  Defendant.
16
17          The matter is set for a motion to remand the matter to state court. (Docs. 11, 13) The parties
18   have stipulated to allow the plaintiff 30 days to file a motion to strike after the Court rules on the
19   motion to remand. (Doc. 14) However, they offer no explanation why 30 days are needed or how the
20   Court has the authority to dictate the timing of such motions, in the event it is remanded to state court.
21   Thus, the Court ORDERS:
22          1.      If the Court denies the motion to remand, the plaintiff may file a motion to strike
23   affirmative defenses, if at all, within 14 days of the Court’s ruling;
24          2.      The scheduling conference is CONTINUED to November 21, 2019 at 9:30 a.m.
25
26   IT IS SO ORDERED.
27      Dated:     August 26, 2019                               /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
